Exhibit 10.4


Modification Agreement
This Modification Agreement (this “Modification Agreement”) is made as of August
4, 2016 by and between Scientific Games Corporation, a Delaware corporation (the
“Company”), and Michael Gavin Isaacs (“Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of June 9, 2014, and amended on October 29, 2015 (the
“Employment Agreement”);
WHEREAS, the Company and Executive wish to amend certain terms of the Employment
Agreement, effective as of August 4, 2016, and the parties hereto wish to enter
into this Modification Agreement in connection with such modifications; and
WHEREAS, the Company and Executive wish to agree upon the terms of Executive’s
transition from employee to consultant in the future and wish to enter into this
Modification Agreement in connection with such transition.
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
1.    Amendment of Employment Agreement.
a.    Section 1 of the Employment Agreement shall be deleted and replaced with
the following:
1.    Employment: Term. The Company hereby agrees to employ Executive, and
Executive hereby accepts employment with the Company, in accordance with and
subject to the terms and conditions set forth in this Agreement.  The term of
employment of Executive under this Agreement (the “Term”) shall be the period
commencing on June 9, 2014 (the “Effective Date”) and ending on December 31,
2016, subject to earlier termination in accordance with Section 4. 
b.    Section 2 of the Employment Agreement shall be amended by inserting the
following after the last sentence of Section 2:
“Notwithstanding the foregoing, effective as of August 4, 2016, Executive shall
cease to be President and Chief Executive Officer of the Company, and shall
instead have the title of Vice Chairman. Executive shall also (i) participate in
sales calls and other calls introducing the Company’s new Chief Executive
Officer to customers, (ii) participate in internal business and strategy
meetings, (iii) participate in specific strategic and other initiatives, and
(iv) participate in external industry events; all as requested by the Company’s
Chief Executive Officer or the Chairman of the Board or either of their
respective designees.”
c.    Section 4(e) of the Employment Agreement shall be amended by inserting the
following sentence after the end of the second sentence in the introductory
paragraph:
“Notwithstanding the foregoing, under no circumstances shall any modifications
to the Employment Agreement made pursuant to the Modification Agreement dated as
of August 4, 2016 constitute a Good Reason event for purposes of this
Agreement.”    
d.    Section 5.1(e) of the Employment Agreement shall be deleted and replaced
with the following:
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment under this
Agreement (the “Date of Termination”) and ending twenty-four (24) months after
the Date of Termination.
e.    Except as set forth in this Modification Agreement, all terms and
conditions of the Employment Agreement shall remain unchanged and in full force
and effect in accordance with their terms. All references to the “Agreement” in
the Employment Agreement shall refer to the Employment Agreement as amended by
this Modification Agreement.
2.    Consulting Agreement. Provided that Executive is employed with the Company
on December 31, 2016, and that Executive has delivered to the Company, and not
revoked, a release agreement, substantially in the form attached hereto as
Exhibit A (the “Release”), the consulting agreement attached hereto as Exhibit B
(the “Consulting Agreement”) shall become effective as of January 1, 2017. In
the event the foregoing conditions are not satisfied, the Consulting Agreement
shall be null and void and of no effect.
3.    Equity Arrangements. Any outstanding equity awards held by Executive as of
the date of Executive’s transition from employee to consultant pursuant to the
Consulting Agreement shall continue to vest during the term of Executive’s
consulting arrangement as if Executive was still an employee of the Company, and
shall be modified as provided in the Consulting Agreement.
4.    This Modification Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument. Delivery of an executed counterpart of a
signature page of this Modification Agreement by electronic transmission shall
be effective as delivery of a manually executed counterpart of this Modification
Agreement.
5.    Sections 8 through 16 of the Employment Agreement shall be incorporated
herein as if set forth herein but with all references to “Agreement” deemed to
state “Modification Agreement.”
[remainder of page intentionally left blank]



 IN WITNESS WHEREOF, each of the parties has duly executed this Modification
Agreement as of the date first above written.
 
 
SCIENTIFIC GAMES CORPORATION


 
 
 
 
By:
/s/ Richard M. Haddrill
 
Name:
Richard M. Haddrill
 
Title:
Executive Vice Chairman
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/ Michael Gavin Isaacs
 
Name: Michael Gavin Isaacs




Exhibit A
Release
[attached]



RELEASE AGREEMENT
In consideration of the promises contained herein, you hereby enter into this
release agreement (the “Release Agreement”) as of _____________, 2016.
WHEREAS, Scientific Games Corporation (the “Company”) and you entered into a
Modification Agreement dated August 4, 2016 (the “Modification Agreement”),
whereby the Company and you agreed that you would transition from an employee to
a consultant on January 1, 2017 pursuant to a Consulting Agreement between you
and the Company (the “Consulting Agreement”); and
WHEREAS, pursuant to the Modification Agreement, the effectiveness of the
Consulting Agreement is conditioned on your entering into this Release
Agreement.
NOW THEREFORE, you hereby agree to the following:
1.    General Release of Claims. In consideration of the Company entering into
the Consulting Agreement and other good and valuable consideration, which you
acknowledge are not otherwise owed to you, you understand and agree that you are
knowingly and voluntarily releasing, waiving and forever discharging, to the
fullest extent permitted by law, on your own behalf and on behalf of your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you (collectively referred to as the “Releasors”), the
Company, its affiliates, subsidiaries and members, predecessors, successors or
assigns, and any of its or their past or present parents, affiliates,
subsidiaries and members, predecessors, successors or assigns; and any of its or
their past or present shareholders; and any of its or their past or present
directors, executives, members, officers, insurers, attorneys, employees,
consultants, agents, both individually and in their business capacities, and
employee benefits plans and trustees, fiduciaries, and administrators of those
plans (collectively referred to as the “Released Parties”), of and from any and
all claims under local, state or federal law, whether known or unknown, asserted
and unasserted, that you and/or the other Releasors have or may have against
Released Parties as of the day you sign this Release Agreement, including but
not limited to all matters relating to or in any way arising out of any aspect
of your employment with the Company, separation from employment with the
Company, or your treatment by the Company while in the Company’s employ, all
claims under any applicable law, and all other claims, charges, complaints,
liens, demands, causes of action, obligations, damages (including punitive or
exemplary damages), liabilities or the like (including without limitation
attorneys’ fees and costs) (collectively “Claims”), including but not limited to
all Claims for:
(a)    salary and other wages, including, but not limited to, overtime if
applicable, incentive compensation and other bonuses, severance pay, paid time
off, or any benefits under the Employee Retirement Income Security Act of 1974,
as amended or any other applicable local, state or federal law;
(b)    discrimination, harassment or retaliation based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
citizenship status, pregnancy or any pregnancy related disability, family
status, leave of absence (including but not limited to the Family Medical Leave
Act or any other federal, state or local leave laws), handicap (including but
not limited to The Rehabilitation Act of 1973), medical condition or disability,
or any other characteristic covered by law under Title VII of the Civil Rights
Act of 1964, as amended, the Civil Rights Act of 1991, the Americans with
Disabilities Act, as amended, Sections 1981 through 1988 of the Civil Rights Act
of 1866, and any other federal, state, or local law prohibiting discrimination
in employment, the Worker Adjustment and Retraining Notification Act, or any
other federal, state or local law concerning plant shutdowns, mass layoffs,
reductions in force or other business restructuring;
(c)    discrimination, harassment or retaliation based upon age under the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act of 1990 and as further amended (the “ADEA”), or under any other
federal, state, or local law prohibiting age discrimination;
(d)    breach of implied or express contract (whether written or oral), breach
of promise, misrepresentation, fraud, estoppel, waiver or breach of any covenant
of good faith and fair dealing, including without limitation breach of any
express or implied covenants of any employment agreement that may be applicable
to you;
(e)    defamation, negligence, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any employment-related
tort recognized under any applicable local, state, or federal law;
(f)    any violation of any Fair Employment Practices Act, Equal Rights Act;
Civil Rights Act; Minimum Fair Wages Act; Equal Pay Act; or Payment of Wages
Act; or any comparable federal, state or local law;
(g)    any violation of the Immigration Reform and Control Act, or any
comparable federal, state or local law;
(h)    any violation of the Fair Credit Reporting Act, or any comparable
federal, state or local law;
(i)    any violation of the Family and Medical Leave Act;
(j)    any violation of the Nevada Fair Employment Practices Act (Nev. Rev.
Stat. §613.310 et seq.), any Nevada wage and hour law (Nev. Rev. Stat. §608.016
et seq.), or any comparable federal, state or local law and any violation of any
comparable statute, regulation, or law of any country or nation;
(k)    costs, fees, or other expenses, including attorneys’ fees; and
(l)    any other claim, charge, complaint, lien, demand, cause of action,
obligation, damages, liabilities or the like of any kind whatsoever, whether
under U.S. law or the law of another nation, including, without limitation, any
claim that this Release Agreement was induced or resulted from any fraud or
misrepresentation by Company.


Excluded from the release set forth in this Section 1 are: (i) any Claims or
rights to enforce this Release Agreement, the Employment Agreement with the
Company dated as of June 9, 2014, as modified and amended (the “Employment
Agreement”), the Modification Agreement or the Consulting Agreement, (ii) Claims
arising after the date you sign this Release Agreement, (iii) any Claims that
you cannot lawfully release, and (iv) any rights to indemnification or coverage
under director’s and officer’s liability insurance. Notwithstanding anything to
the contrary contained herein, including in Section 2 below, also excluded from
the release set forth in this Section 1 is your right to file a charge with an
administrative agency (including the Equal Employment Opportunity Commission and
the National Labor Relations Board) or participate in any agency investigation.
You are, however, to the extent allowed by law, waiving your right to recover
money or other damages in connection with any such charge or investigation. You
are also, to the extent allowed by law, waiving your right to recover money in
connection with a charge filed by any other individual or by the Equal
Employment Opportunity Commission, National Labor Relations Board or any other
federal, state or local agency.


Furthermore, notwithstanding anything herein to the contrary, nothing in this
Release Agreement shall (i) prohibit you from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).


2.
Additional Agreements by Employee.



(a)    BY SIGNING THIS RELEASE AGREEMENT YOU ARE KNOWINGLY AND VOLUNTARILY
WAIVING ANY RIGHTS (KNOWN OR UNKNOWN) TO BRING OR PROSECUTE A LAWSUIT OR MAKE
ANY LEGAL CLAIM AGAINST THE RELEASED PARTIES WITH RESPECT TO ANY OF THE CLAIMS
DESCRIBED ABOVE IN SECTION 1. You agree that the release set forth above will
bar all claims or demands of every kind, known or unknown, referred to above in
Section 1 and further agree that no non-governmental person, organization or
other entity acting on your behalf has in the past filed any lawsuit,
arbitration or proceeding asserting any claim that is waived or released under
this Release Agreement. You further agree that you will not in the future seek,
encourage or request that any non-governmental person, organization or other
entity acting on your behalf, file any lawsuit, arbitration or proceeding
asserting any claim that is waived or released under this Release Agreement. If
a court of fact finder of competent jurisdiction finds that you have broken this
promise and have filed or caused to be filed a lawsuit, arbitration or other
proceeding asserting any Claim waived in this Release Agreement, (i) you will
pay for all reasonable costs, including reasonable attorneys’ fees, incurred by
the Released Parties in defending against such Claim (unless such Claim is a
charge with the Equal Employment Opportunity Commission or the National Labor
Relations Board); (ii) you give up any right to individual damages in connection
with any administrative, arbitration or court proceeding with respect to your
employment with and/or termination from employment with the Company, including
damages, reinstatement or attorneys' fees; and (iii) if you are awarded money
damages, you will assign to the Released Parties your right and interest to all
such money damages. If any claim is not subject to release, to the extent
permitted by law, you waive any right or ability to be a class or collective
action representative or to otherwise participate in any putative or certified
class, collective or multi-party action or proceeding based on such a claim in
which Company or any other Released Party is a party. Furthermore, if you are
made a member of a class or collective action in any proceeding without your
prior knowledge or consent, you agree to opt out of the class or collective
action at the first opportunity. Notwithstanding the foregoing, this Section 2
does not limit your right to challenge the validity of this Release Agreement in
a legal proceeding under the Older Workers Benefit Protection Act, 29 U.S.C. §
626(f), with respect to claims under the ADEA. This Section also is not intended
to and shall not limit the right of a court to determine, in its discretion,
that the Company is entitled to restitution, recoupment or setoff of any
payments made to you by the Company should this Release Agreement be found to be
invalid as to the release of claims under the ADEA.


(b)    You agree that you shall not solicit, encourage, assist or participate
(directly or indirectly) in bringing any Claims or actions against any of the
Released Parties by other current or former employees, officers or third
parties, except as compelled by subpoena or other court order or legal process,
and only after providing the Company with prior notice of any such subpoena,
order or legal process and an opportunity to timely contest such process.
Notwithstanding the foregoing, nothing in this Release Agreement shall preclude
you from making truthful statements that are required by applicable law,
regulation or legal process.


(c)    You represent and warrant that you have not filed any administrative,
judicial or other form of complaint or initiated any claim, charge, complaint or
formal legal proceeding, nor are you a party to any such claim, against any of
the Released Parties, and that you will not make such a filing at any time
hereafter based on any events or omissions occurring prior to the date of
execution of this Release Agreement. You understand and agree that this Release
Agreement will be pleaded as a full and complete defense to any action, suit or
proceeding which is or may be instituted, prosecuted or maintained by you, your
agents, assignees, attorneys, heirs, executors, administrators and anyone else
claiming by or through you.


(d)    You agree that you will reasonably cooperate with the Company, its
parents, subsidiaries or affiliates with respect to matters or issues which took
place or arose during your tenure with the Company, specifically including,
without limitation, any attorney retained by any of them, in connection with any
pending or future internal investigation or judicial, administrative or
regulatory matter, proceeding or investigation. You acknowledge and agree that
such reasonable cooperation may include, but shall not be limited to, your
making yourself available for meetings, interviews, depositions, statements,
testimony or the signing of affidavits, and providing to the Company any
documents or information in your possession or under your control relating to
any such internal investigation or judicial, administrative or regulatory
matter, proceeding or investigation, provided that any such meetings,
interviews, depositions, statements or testimony do not unduly interfere with
your work schedule, or other post-Company duties. The Company shall pay you (or
reimburse, if already paid by you), all reasonable, out of pocket expenses
actually incurred in connection with your cooperation and assistance including,
without limitation, reasonable fees and disbursements of counsel, if any, chosen
by you if you reasonably determine in good faith, on the advice of counsel, that
the Company’s counsel may not ethically represent you in connection with such
action, suit or proceeding due to actual conflicts of interests. You represent
and warrant that you have and will accurately, completely and truthfully
disclose to the Company any and all materials and information requested,
including, without limitation, in connection with any pending or future internal
investigation or judicial, administrative or regulatory matter, proceeding or
investigation involving conduct in which you were involved or had knowledge in
connection with your employment with the Company.


(e)    You agree to cooperate with the Company and take all necessary steps to
effectuate this Release Agreement, each of its terms and the intent of you and
the Company.


3.
Affirmations. In signing this Release Agreement, you are affirming that:



(a)    You have been paid and/or have received all compensation, wages, bonuses
(with the exception of any 2016 bonus that will be paid in the first quarter of
2017), commissions, overtime and/or benefits to which you may be entitled. You
affirm that you have been granted or not been denied any leave to which you were
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws;


(b)    You are not eligible to receive payments or benefits under any other
Company and/or other Released Party’s severance pay policy, plan, practice or
arrangement;


(c)    You have no known workplace injuries or occupational diseases;


(d)    You have not complained of and you are not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity by the Company or any other Released Party that you have not
reported to the Company in writing. You also affirm that you have not been
retaliated against for reporting any allegations of wrongdoing by any Released
Party, including any allegations of corporate fraud. You acknowledge that this
Release Agreement does not limit the Company’s or your rights, where applicable,
to file or to participate in an investigative proceeding of any federal, state
or local governmental agency. To the extent permitted by law, you agree that if
such an administrative claim is made, you shall not be entitled to recover any
individual monetary relief or other individual remedies;


(e)    You acknowledge and agree that all of the Company’s decisions regarding
your pay and benefits through the date of your execution of this Release
Agreement were not discriminatory based on age, disability, race, color, sex,
religion, national origin, or any other classification protected by law;


(f)     On or about your last day of employment, the Company provided you with
timely and adequate notice of your right to continue group insurance benefits
under COBRA (unless such notice was not required to be given because, on the day
before termination, you did not receive group health insurance benefits through
the Company and thus are not a qualified beneficiary within the meaning of
COBRA); and    


(g)     You acknowledge and agree that if you breach the provisions of this
Release Agreement, that the Company will have the right to seek an appropriate
remedy against you, which may include, but not be limited to, injunctive relief,
termination of your consulting service under the Consulting Agreement (pursuant
to the second sentence of Section 5.2 of the Consulting Agreement), in which
case it will be treated as a material breach and a “Cause” termination, other
monetary damages, and the payment of the Company’s attorneys’ fees.
Notwithstanding such actions of the Company, all of your obligations hereunder
shall be continuing and enforceable including but not limited to your release of
claims, and the Company shall be entitled to pursue all remedies against you
available at law or in equity for such breach.
 
4.    Enforcement and Arbitration. This Release Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions and except as prohibited by law.


(a)     Any dispute, controversy or claim not resolved by you and the Company
arising out of or relating to this Release Agreement, or the breach thereof,
shall be settled by arbitration and administered in accordance with the Rules of
the American Arbitration Association. Venue for the conduct of the arbitration
shall be Las Vegas, Nevada, except that, at the direction of the arbitral
tribunal or with the consent of you and the Company, particular hearings in aid
of such arbitration may be held in other places. The arbitral tribunal shall
render its reasoned award on any claims and counterclaims within six months
after the filing of a demand for arbitration. Judgment upon the award rendered
by the Arbitrator(s) may be entered in any Court having jurisdiction there. You
expressly agree as a term of this Release Agreement to arbitrate that the
factual findings of the arbitral tribunal shall be final absent manifest or
material error and rulings on questions of law or mixed questions of fact and
law shall be reviewed under the “clearly erroneous” standard of review and not
under a “manifest disregard of the law” or other standard, notwithstanding
federal, state, commonwealth decisional or other law concerning such standard to
the contrary.


(b)     The remedies expressly provided in this Release Agreement for breach
thereof by the Company or you shall constitute the sole and exclusive remedies
to the aggrieved party, and all other remedies which might be otherwise
available under the law of any jurisdiction are hereby waived by both Company
and you. Should any provision of this Release Agreement, excluding the general
release in Section 1 above, be declared illegal or unenforceable and cannot be
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Release Agreement in full force and effect.




EMPLOYEE INITIALS:_______COMPANY INITIALS: ________


5.    Non-Admission of Wrongdoing. You and the Company agree that neither this
Release Agreement nor the furnishing of the consideration for this Release
Agreement shall be deemed or construed at any time for any purpose as an
admission by any of the Released Parties of any liability, wrongdoing, or
unlawful conduct of any kind, and the Released Parties do specifically deny, any
violation of any local, state, federal, or other law, whether regulatory, common
or statutory. Additionally, this Release Agreement and its existence or terms
will not be admissible in any proceeding other than a proceeding to enforce the
terms of this Release Agreement.
6.    Amendment. You understand and agree that this Release Agreement may not be
modified, altered or changed except upon express written consent of you and the
Company wherein specific reference is made to this Release Agreement.
7.    Right to Consider, Rescind and Revoke Acceptance. This Release Agreement
is intended to comply with the Older Workers Benefit Protection Act of 1990 with
regard to your waiver of rights under the ADEA. In signing this Release
Agreement, you understand and agree that:
(a)    You are specifically advised to consult with an attorney of your own
choosing before you sign this Release Agreement, as it waives and releases
rights you have or may have under federal, state and local law, including but
not limited to the ADEA. You acknowledge that you will bear all expenses
incurred by you in the negotiation and preparation of this Release Agreement,
and the Company will bear all fees incurred by it.
(b)    You will have up to twenty-one (21) calendar days from the separation
date to decide whether to accept and sign this Release Agreement. In the event
you do sign this Release Agreement, you may revoke or rescind your acceptance
within seven (7) calendar days of signing it, and it will not become effective
or enforceable until the eighth (8th) day after you sign it (the “Release
Agreement Effective Date”). In order to effectively revoke or rescind your
acceptance, the revocation or rescission must be in writing and postmarked
within the seven (7) calendar day period, and properly addressed to:
Scientific Games Corporation
6650 S. El Camino Road
Las Vegas, NV 89118            
Attention: David Smail


You acknowledge that if you do not accept this Release Agreement in the manner
described above, it will be withdrawn and of no effect. You acknowledge and
agree that, if you revoke your acceptance of this Release Agreement, this
Release Agreement shall be null and void, having no further force or effect, and
that this Release Agreement will not be admissible as evidence in any judicial,
administrative or arbitral proceeding or trial. You further acknowledge that if
the Release Agreement is not revoked in the time period set forth above, you
shall have forever waived your right to revoke this Release Agreement, and it
shall thereafter have full force and effect as of the Release Agreement
Effective Date.
(c)     Any and all questions regarding the terms of this Release Agreement have
been asked and answered to your complete satisfaction.


(d)    You acknowledge that the consideration provided for hereunder is in
addition to anything of value to which you already are entitled and the
consideration provided for herein is good and valuable.
(e)    You are entering into this Release Agreement voluntarily, of your own
free will, and without any coercion or undue influence of any kind or type
whatsoever.
(f)     Any modifications of or revisions to this Release Agreement do not
re-start the consideration period, described in paragraph (b) of this Section 7.
(g)    You understand that the releases contained in this Release Agreement do
not extend to any rights or claims that you have under the ADEA that first arise
after execution of this Release Agreement
[Signature appears on the following page.]
                    
I have decided to accept this Release Agreement and to fulfill the promises I
have made in this Release Agreement. I hereby freely and voluntarily assent to
all the terms and conditions in this Release Agreement. I understand that this
Release Agreement will become binding as of the 8th day after I sign it, and I
am signing this Release Agreement as my own free act with the full intent of
releasing the Released Parties from all Claims, as described in Section 1 above,
including but not limited to those under the Age Discrimination in Employment
Act (ADEA).






________________________________        Date: ____________________
Michael Gavin Isaacs



Exhibit B
Consulting Agreement







